PER CURIAM.
Appellant-husband was found to be in civil contempt for failure to pay his alimony and child support obligations and sentenced to jail. The husband concedes there is sufficient evidence to support a finding of contempt, but he contends there is insufficient evidence in this record that he has the present financial ability to purge himself and therefore he cannot be committed to jail for civil contempt. We agree. Bowen v. Bowen, 454 So.2d 565 (Fla. 2d DCA 1984); Smith v. Miller, 451 So.2d 945 (Fla. 1st DCA 1984); and Ponder v. Ponder, 438 So.2d 541 (Fla. 1st DCA 1983).
Appellant’s sentence is REVERSED and the cause REMANDED for further proceedings as deemed necessary consistent with this opinion and the authorities cited herein.
SMITH, ZEHMER and BARFIELD, JJ., concur.